Citation Nr: 0521460	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left distal fibula, currently evaluated as 10 
percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral elbow disorder, claimed as 
arthritis that is a residual of bilateral elbow fractures.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a bilateral arm disorder, claimed as a 
residual of wounds.  

5.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left hand disorder, claimed as a residual of 
a fracture of the left hand.  

6.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a right leg disorder, claims as a residual of 
infection.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and W.N.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from January 1960 to March 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  (Since then, the appellant has been served by the 
RO in Montgomery, Alabama.) The Board remanded the case in 
May 2001, at which time the issues for appellate review 
comprised the claim for an evaluation in excess of 10 percent 
for residuals of a fracture of the left distal fibula, and 
applications to reopen previously denied claims of service 
connection for a bilateral elbow disorder, a bilateral arm 
disorder, a left hand disorder, and a right leg disorder.  
The appellant has since then perfected an appeal as to the 
rating to be assigned to service-connected PTSD, currently 
assigned a 50 percent evaluation.  

In this decision, the Board denies the applications to reopen 
the previously denied claims of service connection for a 
bilateral elbow disorder, a bilateral arm disorder, a left 
hand disorder, and a right leg disorder.  The claims for 
greater compensation for PTSD and a fracture of the left 
distal fibula are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed June 1998 rating decision, the RO denied 
the appellant's claim of entitlement to service connection 
for a bilateral elbow disorder, a bilateral arm disorder, a 
left hand disorder, and a right leg disorder.  

2.  The evidence received since June 1998 concerning the 
claims of entitlement to service connection for a bilateral 
elbow disorder, a bilateral arm disorder, a left hand 
disorder, and a right leg disorder, is either redundant or 
cumulative, or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision denying the appellant's 
claims of entitlement to service connection for a bilateral 
elbow disorder, a bilateral arm disorder, a left hand 
disorder, and a right leg disorder, is final.  38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 20.200 (2001).  

2.  Evidence submitted since the June 1998 rating decision 
relevant to the claims of service connection for a bilateral 
elbow disorder, a bilateral arm disorder, a left hand 
disorder, and a right leg disorder claims is not new and 
material; thus, the requirements to reopen the claims have 
not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

In a final June 1998 rating decision, the RO denied the 
appellant's claims of entitlement to service connection for 
service connection for a bilateral elbow disorder, a 
bilateral arm disorder, a left hand disorder, and a right leg 
disorder.  By a June 1999 statement (which did not satisfy 
the requirements of a notice of disagreement), the appellant 
sought to reopen these previously denied claims.  The RO, in 
a December 1999 rating action, denied the claims on the 
merits.  The appellant appealed to the Board, which in a May 
2001 remand recharacterized the issues to properly reflect 
the jurisdictional question posed in this case.  

To reopen a previously denied claim, the appellant must 
submit new and material evidence.  Whether new and material 
evidence has been submitted is a preliminary issue to the 
reopening of the claim.  If new and material evidence is 
submitted, the claim will be reopened and adjudicated on the 
merits.  38 U.S.C.A. § 5108 (West 2002).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence changed.  See 38 C.F.R. § 
3.156(a) (2004).  However, the new regulatory definition is 
effective only for claims to reopen received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The claim to reopen in this case was received prior to August 
29, 2001, and the following regulation defining new and 
material evidence applies:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1995 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

The evidence available at the time of the June 1998 rating 
decision included the service medical records, which showed 
findings of shoulder pain in November 1964 and March 1965.  A 
service hospital record from April to June 1964, for the 
already service connected left distal fibula disability, 
showed a history of bilateral fractures of the radial head in 
1963.  The remainder of the service clinical records are 
silent as to any disorder affecting the elbows, arms, left 
hand, or right leg, with the exception of the March 1966 
separation examination, which showed a history of bilateral 
broken elbows in July 1963.  Nonetheless, the clinical 
evaluations at that examination were normal.  After the 
appellant filed his claim, he underwent a VA examination in 
March 1998 that revealed right shoulder arthralgia, but no 
pathology affecting the elbows, no objective residuals of 
fractured bones of the left hand, and no clinical foot 
pathology.  VA r-rays of the shoulders, left hand, right foot 
and knee, and elbows in March 1998 were negative for fracture 
or other residual of injury or disease.  

The RO reviewed this evidence and the law governing service-
connection claims.  Service connection means that the facts, 
shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  There 
generally must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In the June 1998 
rating decision, the RO denied the claims, reasoning that the 
evidence of record did not satisfy the first element of a 
service-connection claim, for the evidence did not reveal any 
current residuals of these claimed disabilities.  

In reviewing the additional evidence received since June 
1998, the Board must look for new evidence that addresses the 
reason for the prior action - in this case, medical evidence 
establishing that the appellant currently has a bilateral 
elbow disorder, a bilateral arm disorder, a left hand 
disorder, and a right leg disorder.  

Some of the additional evidence received since June 1998 is 
either not new, or is not material as it essentially is 
duplicative or cumulative of evidence previously of record.  
At a February 2004 hearing, the appellant offered testimony 
as to the severity of his PTSD.  He did not testify as to any 
symptoms or treatment of a bilateral elbow disorder, a 
bilateral arm disorder, a left hand disorder, and a right leg 
disorder.  The record includes copies of VA x-rays of March 
1998 of the left hand, right knee, and bilateral shoulders, 
which were of record when the earlier decisions were made.  
In January 2004, the appellant submitted copies of service 
department records dated in July 1963 documenting a simple 
fracture of both radial heads without artery or nerve 
involvement.  The appellant was chasing a pet fox on his 
unit's tennis court and sustained a fall on his elbows, which 
were very sore.  This information does not more than add 
flavor to what was already known in June 1998, which was that 
the appellant had a history of bilateral broken elbows in 
July 1963.  Because this additional evidence is not new, and 
does not address the key question in this case, it cannot 
serve as a basis for reopening the claims.  

Further additional evidence includes private hospital records 
in May and November 1997 discussing a left heart 
catheterization and coronary arteriography in treatment of 
unstable angina and an old inferior myocardial infarction.  
VA hospital records in October and November 2000 indicated 
the appellant had peripheral vascular disease with right 
femoral-to-below- knee popliteal artery bypass graft three 
years before.  VA hospital records in November and December 
2000 revealed thrombosis of the graft that required re-
exploration with patch angioplasty and thrombectomy.  
VA hospital records in April and May 2001 discussed treatment 
the appellant received for peripheral vascular disease with 
non-healing wounds of the right lower extremity.  VA hospital 
records in July 2001 reported the amputation of the right 
lower extremity below the knee.  Records associated with 
these hospitalizations included negative VA x-rays of the 
right ankle and foot in June 2000 and a notation in an August 
2000 VA clinical record of a right ankle sprain four to five 
weeks ago.  VA general medical examination in December 2004 
revealed diagnoses of coronary artery disease, peripheral 
vascular disease of both legs, prostate cancer, and history 
of a left ankle fracture.  The examination report included no 
comments on a bilateral elbow disorder, a bilateral arm 
disorder, a left hand disorder, and a right leg disorder.  

None of this additional evidence documents a current disorder 
affecting the elbows, arms, left hand, or right leg.  The 
appellant has significant medical difficulties, which the 
evidence reveals as primarily involving heart disease and 
peripheral vascular disease.  That evidence does not 
illustrate a current disorder of the elbows, arms, left hand, 
or right leg.  The record does include lay statements in 
November 2001 and January 2002 from persons who claimed to 
have served with the appellant in Vietnam indicated their 
recollection that the appellant had injured his right foot 
and elbows during service.  However, there is no indication 
that the persons who authored these statements possessed the 
requisite medical expertise needed to address the medical 
question of whether the appellant has one of these current 
disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  

In light of this analysis, the Board concludes that the 
additional evidence received since June 1998 is not new and 
material as to the reasoning of the former actions.  As such, 
the claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  However, 
the Board finds any defect with respect to the VCAA notice 
requirement in this case to be harmless error for the reasons 
specified below.  

In a letter to the appellant in November 1999, the 
RO discussed the evidence required to substantiate the 
claims.  Upon his disagreement, the RO sent him March 2000 
statement of the case listing the evidence considered, the 
legal criteria for evaluating the claims, and the analysis of 
the facts as applied to those criteria, thereby again 
informing the appellant of the information and evidence 
necessary to substantiate the claims.  After perfecting his 
appeal and receiving the Board's May 2001 remand, and after 
receipt of further evidence, the RO issued supplemental 
statements of the case in March 2003, October 2003, August 
2004, November 2004, and January 2005, that listed the 
evidence considered, the legal criteria for evaluating the 
claims, and the analysis of the facts as applied to those 
criteria, thereby again informing the appellant of the 
information and evidence necessary to substantiate the 
claims.  At the same time, the RO has issued letters to the 
appellant - in May 2001, October 2001, August 2002, December 
2002, July 2003, and November 2004 - informing him of the 
specific information and evidence he should provide and that 
VA would assist him in obtaining.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified the sources of his treatment and 
records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claims, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claims.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA' s or 
the appellant's responsibilities with respect to the 
evidence, is required.  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical records, VA and private 
treatment records, and documents received on multiple 
occasions from the appellant and his representatives. The 
Board, in its May 2001 remand, and the RO have made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant.  It appears that all evidence 
identified by the appellant relative to the claims have been 
obtained and associated with the claims folder.  

Assistance may also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The criteria for determining whether to reopen a 
claim, though, do not require a VA examination.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  




ORDER

The applications to reopen the claims of entitlement to 
service connection for a bilateral elbow disorder, a 
bilateral arm disorder, a left hand disorder, and a right leg 
disorder, are denied.  


REMAND

With respect to the claim for an increased evaluation for 
PTSD, currently evaluated as 50 percent disabling, the RO 
granted service connection in a July 2002 rating decision and 
assigned a 30 percent evaluation.  After the appellant 
perfected an appeal for a higher evaluation, the RO in an 
August 2004 rating decision granted a 50 percent evaluation.  
After this action, and also after a January 2005 rating 
decision confirming the 50 percent evaluation, the RO did not 
issue a supplemental statement of the case.  As the appellant 
presumably seeks the maximum benefit allowed by law and has 
not clearly expressed an intent to limit his appeal, see AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993), the Board possesses 
jurisdiction over this issue.  Because a supplemental 
statement of the case has not been issued, the claim is 
remanded to the RO for issuance of a supplemental statement 
of the case.  

As for the claim of entitlement to an increased evaluation 
for residuals of a fracture of the left distal fibula, 
currently evaluated as 10 percent disabling, the appellant 
underwent a VA examination in December 2004.  That 
examination, however, was a general medical examination, 
rather than a detailed orthopedic examination needed to 
properly assess the severity of the disability.  This claim 
is remanded for such an examination.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Schedule the appellant for a VA 
orthopedic examination to determine the 
nature and severity of the residuals of a 
fracture of the left distal fibula.  Send 
the claims folder to the physician for 
review; the report written by the 
physician should specifically state that 
such a review was conducted.  Ask the 
examiner - based on review of the 
evidence of record, the results of 
appropriate medical tests or other 
procedures deemed required to accurately 
assess a diagnosis, and using her or his 
professional expertise - to determine (1) 
the extent (slight, moderate, or marked) 
of any malunion or nonunion of the tibia 
and fibula; (2) the stability and range 
of motion of the left ankle, measured by 
flexion and extension; and (3) the extent 
of any recurrent subluxation or lateral 
instability.  The rationale should be 
given for all opinions and conclusions 
expressed.  Associate the examination 
report with the claims file.  

2.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


